Citation Nr: 1204157	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to June 1971.  Additionally, he had service in the Army National Guard from January 1981 to August 1991, with approximately 4 years of National Guard service prior to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection claims for right and left knee disorders.  The Veteran timely appealed those issues.

This case was initially before the Board in July 2010, at which time claims of service connection for right and left knee disorders were reopened and remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Following the initial certification of this appeal to the Board, it appears that in July 2007 the Veteran filed a claim for an increased evaluation of his bilateral hearing loss in July 2007.  A September 2007 rating decision denied a compensable evaluation for that disability.  The Veteran timely perfected an appeal on that issue, although it does not appear that the Board was aware of that active appeal at the time of it's July 2010 decision.  In any event, the issue is in appellate status and is for consideration in the instant decision.

The issue of entitlement to a compensable evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran bilateral knee degenerative joint disease (DJD) was demonstrated many years after discharge from active military service.

2.  The Veteran's service treatment and National Guard records are void of any complaints of, treatment for, or diagnosis of any right or left knee injuries or disorders.

3.  The Board finds the Veteran not credible as to his alleged and undocumented bilateral knee injuries during active military and National Guard service.

4.  The competent medical evidence does not support a finding of relationship between the Veteran's currently-diagnosed bilateral knee DJD and the alleged bilateral knee injuries during active military and National Guard service.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2005 that provided information as to what evidence was required to substantiate the service connection claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  An additional letter in March 2006 explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued, and the claim was thereafter readjudicated in the May 2006 statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Moreover, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes service with the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training. 38 C.F.R. § 3.6(d)(4).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In his June 1999 claim, the Veteran stated that he injured his left knee while on active military service.  He explained that he had slipped in the mess hall while carrying something and twisted his knee.  He further stated that he injured his right knee in the early 1980's when he stepped off a truck while carrying a heavy object and landed on his right knee.  He has reported continual problems with both knees since those injuries.  His more recent statements, including his September 2005 claim to reopen and his June 2006 substantive appeal, essentially reiterate these incidents as the genesis of his knee problems.  

Turning to the service treatment and National Guard records, the Veteran's May 1971 separation examination from active service reveals normal knees at that time.  Moreover, examinations during National Guard service dated in July 1977, January 1981, April 1985, March 1989, and August 1992 all demonstrate normal knee findings with no relevant complaints raised by the Veteran.  In September 1993, he was put on a physical profile for bilateral knee DJD and was restricted from running.  Examinations from April 1995 and March 1998 additionally note normal knees, though both examinations acknowledge the Veteran's medial profile for bilateral knee DJD.

Review of the private treatment records from 1980 through 2005 demonstrate that the Veteran was involved in a mo-ped accident sometime around late August 1980 in which he hurt his right knee.  He then re-injured his right knee while bowling in October 1980 and continued to have right knee pain into 1981.  In March 1988, right knee x-rays demonstrated DJD of the right knee.  The Veteran additionally had complaints of bilateral knee pain in March 1997.  Finally, in September 2005, he again complained of bilateral knee pain and at that time he was diagnosed with bilateral knee DJD.

VA treatment records dated from July 2001 through January 2009 demonstrate complaints of bilateral knee pain and reports of past medical history, which included bilateral osteoarthritis of the knees.  In a July 2001 primary care treatment note the Veteran reported bilateral knee pain, particularly after walking six to eight hours a day at his job.  He did not have pain if he walked less.  The diagnosis was bilateral knee pain secondary to walking.  Subsequent x-rays demonstrated bilateral DJD of the knees.

The Veteran submitted a September 2005 letter from his private physician, D.G., M.D., which noted the Veteran's longstanding complaints of significant bilateral knee pain, worsening over the last two or three months and affecting his ability to work.  X-rays demonstrated significant DJD of both knees, right worse than left.  Dr. D.G. noted the Veteran's active military and National Guard service, stating that the Veteran had "apparent documented injuries to both knees during his military status; those "documented injuries" were the noted left knee injury in the mess hall during active service and right knee injury while falling off a truck in the National Guard, both of which are described above.  Dr. D.G. opined that the Veteran had significant bilateral knee DJD; he concluded that it was possible "that the progress of his degenerative changes could have been accelerated by the two injuries mentioned above, although it would be hard to state that they were definitely caused by either of (those) particular injuries."

The Veteran underwent a VA examination of his knees in August 2010.  He reported constant pain, worse in his right knee than the left knee.  He further reported that he had difficulty walking and that his knees swelled, became red and warm, and felt stiff and weak.  The knees also gave way.  He denied any surgical procedures with respect to his knees.  

The Veteran again related that he injured his knees during an incident in military service while he was mopping floors in a mess hall; he indicated that his right knee hit a ledge at that time and that he received treatment for that injury.  He was off duty for 3 days as a result.  He stated that he had knee pain for the rest of his active duty service, though he never again sought treatment for his symptoms.  He denied any other problems or injuries to his knees.  The Veteran had worked at a sugar beet plant and then a galvanizing plants for 26 years after discharge.  Such work involved significant bending and walking.  In this position he also did some welding, which involved considerable time standing.  Following the closure of the galvanizing plant, the Veteran worked for a department store loading and unloading supplies.  He currently was working as a janitor.  He denied any worker's compensation injuries and reportedly was able to perform his job duties.  The Veteran reported 17.5 years in the National Guard, working as a cook.  During the last few years of service he was unable to complete the 2-mile rule, so he walked that distance instead.  He did not describe any particular knee injuries during any National Guard service, with the exception of once catching his foot in a sleeping bag and hurting his left knee.

The examiner noted the lack of any knee problems in the active military service treatment records, and noted that the 1971 separation was silent for any knee problems.  She additionally noted the lack of any knee complaints reflected in the 1977, 1981, 1985, 1989 and 1992 examinations; when asked about those examinations, the Veteran told the examiner that his knees were not bothering him at those times.  The examiner additionally noted the 1993 physical profile and the 1995 examination which noted a three year history of knee problems.  She further noted the October 1980 right knee injury in the private treatment records due to moped and bowling injuries.  When asked about those injuries, the Veteran stated that his knee was scratched up in the moped accident, but he did not provide any additional details.  He stated that the bowling injury was not significant, though he did not finish bowling that evening.  The examiner also noted 1981 injuries in the private treatment records, as well as the 1988 diagnosis of DJD of his bilateral knees.  After examination, the Veteran was diagnosed with bilateral knee DJD.

The examiner opined that the Veteran's bilateral knee DJD less than likely "had its onset during or is otherwise related to active service, including any complaints of knee pain in the National Guard."  This conclusion was based on the lack of any knee symptoms or injuries noted in the service treatment records, particularly the 1971 separation examination and numerous National Guard examinations; she specifically noted the Veteran's denials of any knee pain at the time of those examinations, and again during the examination in August 2010.  Additionally, she noted the lack of any medical records confirming a continuity of symptomatology, and observed that the Veteran's private medical records demonstrated other knee injuries, without any notation of any knee injuries dating back to military service.  Furthermore, DJD of the knees was first diagnosed in 1988, 17 years after the Veteran's discharge from service; she additionally noted the lack of any injury or knee complaints in the Veteran's National Guard treatment records.  She also remarked that the Veteran's undocumented episodes of injury in both active service and in the National Guard would not be "consistent with the sufficiently severe injury such that posttraumatic arthritis/DJD would be likely to develop."  Moreover, she noted that the Veteran was able to work in active jobs after leaving military service.  If he had experienced any knee problems dating back to military service, the examiner would have expected him to have difficulty performing such work.  Finally, she concluded that truck injury noted above was not recalled by the Veteran when asked as to any injuries in the Army or National Guard.

On the basis of the foregoing evidence, the Board finds that service connection for right and left knee disorders is not warranted.  Initially, the Board notes that the Veteran was not diagnosed within one year of separation from active military service with any arthritic condition of his knees, nor was such condition otherwise manifested during that time frame.  The first diagnosis of bilateral knee DJD was in 1988, several years following discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is currently diagnosed with bilateral knee DJD.  However, service connection is not warranted in this case because there is no in-service injury or event to which such bilateral knee DJD can be related.  

Significantly, the Board notes the lack of any documented knee injury during active or National Guard service; the Veteran's service treatment and National Guard medical records are significantly silent for any complaints, treatment or diagnosis of any knee conditions until a medical profile is noted in 1993.  Instead, the Board notes the private medical records document several nonservice-related knee injuries beginning in October 1980, as well as the Veteran's civilian occupational history which involved significant bending, walking and standing.

Turning again to the physical profile in 1993, it is noted that subsequent examinations in 1995 and 1998 showed normal objective findings, which weighs against the conclusion that the knee problems were continuous from active service to the present.

The Board acknowledges the Veteran's claims of right and left knee injuries due to slipping and falling in a mess hall, falling out of a truck and injuring his knees, and twisting his knees due to being trapped in a sleeping bag.  Layno v. Brown, 6 Vet. App. 465 (1994) (noting general competence of the Veteran to relate lay evidence which is within his personal knowledge and which he personally observed or experienced).  However, the Board finds such accounts of injuries during active military and National Guard service to be not credible in light of the significant lack of any documentation of or treatment for such injuries during his periods of service.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory (credible), the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not necessarily render lay evidence not credible, but as a finder of fact the Board may weigh the absence of contemporaneous evidence in assessing the credibility of the lay evidence).

Moreover, even if the Board found the accounts of in-service injury to be credible, the record reflects multiple examinations conducted subsequent to the date of the alleged injuries, reflecting normal findings.  Thus, neither the clinical evidence or the Veteran's lay statements credibly establish continuity of knee symptomatology here.

Moreover, the competent evidence of record does not relate the Veteran's bilateral knee DJD to his active military or National Guard service.  First, the Board notes that while the Veteran is competent to relate how he injured his knees, he is not competent to render a medical opinion as to etiology of his bilateral knee DJD in this case, as the matter extends beyond a lay-observable cause-and-effect relationship.  See Layno, supra; cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In this case, the Board notes that the competent evidence regarding etiology consists of the September 2005 letter from Dr. D.G. and the August 2010 VA examiner's opinion.  The Board gives no probative value to Dr. D.G.'s opinion because it is speculative in nature-significantly, the Board notes the use of the word "possible" and the phrases "could have" and "hard to state."  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Moreover, Dr. D.G. predicated his findings laregely on the Veteran's unsubstantiated reports of in-service injury.

In contrast, the Board points out that the August 2010 examiner considered extensively the Veteran's lay evidence of injuries in service and concluded that they could not have caused the current disorder.  She also found no evidence of chronic injury during military service or any continuity of symptomatology since those alleged injuries in service.  In light of the extensive claims file review and consideration of the Veteran's lay evidence by the August 2010 examiner, the Board finds that her opinion is adequate and the most competent and probative evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of the medical opinion evidence is based on the medical examiner's personal examination of the patient, knowledge and skill in analyzing the data, and the medical conclusion that is reached); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In short, the Board finds that absence of any objective, documented and corroborated in-service injury or event to be significant in this case.  Such absence, viewed in concert with the numerous examinations showing normal objective findings of the lower extremities, lead the Board to conclude that 
the Veteran is not credible as to his asserted bilateral knee injuries during active military and National Guard service.  Moreover, even if such injuries were demonstrated, there is no showing of continuity and the competent medical evidence does not demonstrate a relationship between his currently-diagnosed bilateral knee DJD and those presumed in-service injuries.  Accordingly, the Board finds that service connection for left and right knee disorders must be denied on the evidence of record.  See 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

During the pendency of the appeal, the Veteran submitted a statement in February 2010 indicating that his bilateral hearing loss had worsened since his last VA examination.  In light of such apparent worsening of the claimed bilateral hearing loss issue on appeal, the Board finds that such should be remanded at this time in order to afford the Veteran an additional VA audiologic examination to ascertain the current nature and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hot Springs, South Dakota, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss since July 2006.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiologic examination with an appropriate examiner in order to determine the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning.  

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claim for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


